Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 08/30/2021 for application 15/576390.
Claims 1-2, 4, 8-10, 12, 14-16, 18-22, 24-25, 28, 32, 41-44, 46, and 58-63 are currently pending and have been fully considered.
Claims 3, 5-7, 11, 13, 17, 23, 26-27, 29-31, 33-40, 45, and 47-57 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 9-10, 12, 14-16, 18-22, 24-25, 28, 32, 42-44, 46, and 58-60  are rejected under 35 U.S.C. 103 as being unpatentable over RIGBY et al. (U.S. 4436618) in view of GALVIN (USPGPUB 2014/0360094) in view of YOON et al. (U.S. 9789492).
Regarding claims 1, 12, 14-16, 19 and 24, RIGBY et al. teach in general, a method and system for recovering coal from a particulate coal bearing slurry. RIGBY et al. teach in lines 55-8 of column 3 that the coal agglomerated into small aggregates that may be recovered by immediate physical separation.
A hydrophobic liquid or an emulsion of hydrophobic liquid in water is introduced into the inlet of a centrifugal turbulent flow slurry pump simultaneously with the introduction of a coal bearing slurry. RIGBY et al. teach in lines 44-50 of column 6 that the agglomerating oil may be injected directly into (adding a binder emulsion to a feed stream comprising said feed slurry and conveying said feed stream and said binder to an agglomerating device).
The hydrophobic liquid is present in amounts that achieve substantial intimate contact between the hydrophobic liquid and the coal particles whereby the coal particles are separated from the slurry by discharging over a screen or other suitable separating device (removing said agglomerated hydrophobic particles and said binder emulsion from said feed stream).
RIGBY et al. further teach that the coal particles in the slurry may be agitated in any suitable manner to cause additional contact between the hydrophobic liquid and the coal particles.
RIGBY et al. teach in lines 59-68 of column 5 that a high shear rate in a pump chamber and a relatively small volume of the pump chamber result in an increased amount of collisions between the coal particles (applying a high shear to said feed stream and said binder emulsion in said agglomerating device as to cause said hydrophobic particles to collide and binder to said binder emulsion, thereby agglomerating said hydrophobic particles). 

RIGBY et al. do not appear to explicitly state that the binder emulsion comprises 50% or more by volume of a non-hydrophobic substance contained within a hydrophobic binder.
However, GALVIN teaches a method of agglomerating fine particles using concentrated water in oil emulsion. GALVIN teaches in paragraph 21 that conventional emulsions used had been oil in water emulsions, GALVIN teaches water in oil emissions (non- hydrophobic substance contained within a hydrophobic binder).  GALVIN teaches in paragraph 23 that the water volume fraction can be as high as 0.9 or even 0.95.
It would be obvious to one of ordinary skill in the art to use water in oil emulsions that GALVIN teaches in place of the hydrophobic liquid in water that RIGBY et al. teach.
The motivation to do so can be found in paragraph 21 of GALVIN. GALVIN teaches that the water in oil emulsions decrease the amount of oil necessary by a factor of 10 to 20 fold and makes the process economically viable.

However, YOON et al. teach a process for cleaning and dewatering fine coal.  YOON et al. teach a similar process to RIGBY et al. in which hydrophobic liquid is added to a coal slurry.
YOON et al. teach in lines 50-67 of column 4 that small droplets of water can be trapped in between particles. YOON et al. teach in lines 19-27 of column 5 that the water particles can be freed by high shear agitation.
It would be obvious to one of ordinary skill in the art to subject the cleaned agglomerates in RIGBY et al. to another centrifugal pump to remove water.
The motivation to do so can be found in lines 50-55 of column 1 of YOON et al.
YOON et al. teach that wet coal is difficult to handle and incurs lower combustion efficiencies.
The inlet to the centrifugal pump would be expected to have a smaller diameter than the centrifugal pump.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art.

Regarding claims 4 and 28, GALVIN teaches in paragraph 25 that the tiny portions are formed from the emulsion goo being added to a body of water and mixed in a mixing chamber.
Regarding claim 32, RIGBY et al. teach the use of a centrifugal pump which would be expected to generate high shear rotational flow.
Regarding claim 9, RIGBY et al. teach the use of an inline mixing device in which the slurry is pumped through by the use of valves. Alternative configurations are taught to be possible based on operating conditions.
RIGBY et al. do not explicitly teach a passage with an opening that has a smaller diameter than the passage.
However, given that RIGBY et al. teach alternative configurations are taught to be possible based on operating conditions and RIGBY et al. teach examples in lines 53-68 of column 4. For example, a vertical conical end to a smaller opening would be obvious to one of ordinary skill in the art to allow for easier flow.

Regarding claims 18 and 58, RIGBY et al. teach in lines 16-36 of column 6 that the residence time of the coal in the centrifugal pumps are approximately 0.2 seconds.
Regarding claims 20 and 59, GALVIN teaches in paragraph 23 that the water volume fraction can be as high as 0.9 or even 0.95.
Regarding claim 21, RIGBY et al. teach in example 1 that the coal particles were 0.5 mm in diameter.
Regarding claim 60, RIGBY et al. do not explicitly teach coal particles with less than 0.2 mm diameter.
However, YOON et al. teach the method can be applied to coal particles that are 1.0 mm diameter or smaller. Given that YOON et al. teach a process for cleaning and dewatering fine coal, YOON et al. teach a similar process to RIGBY et al. in which hydrophobic liquid is added to a coal slurry.
One of ordinary skill in the art would expect that the process that RIGBY et al. teach can be applied to coal particles less than 0.5mm.

Regarding claim 46, RIGBY et al. teach in lines 23-48 of column 4 that control of the amount admitted to the pump inlet, may be accomplished though any means. RIGBY et al. also teach the use of valves and valves would be expected to reduce the flow area.
Regarding claims 42 and 43, RIGBY et al. do not state the type of inlet opening but RIGBY et al. do teach in lines 23-48 of column 4 that control of the amount admitted to the pump inlet may be accomplished though any means.
It appears that the type of opening is a matter of design choice and that the invention would perform equally well as long as the flow rate can be controlled.
Therefore, the invention a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.




Claims 8, 41, and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over RIGBY et al. (U.S. 4436618) in view of GALVIN (USPGPUB 2014/0360094) in view of YOON et al. (U.S, 9789492),  as applied to claims 1-2, 4,   above, and further in view of OSWALD (GB2168907).
The above discussion of RIGBY et al. (U.S. 4436618) in view of GALVIN (USPGPUB 2014/0360094) in view of YOON et al. (U.S, 9789492) is incorporated herein by reference, hereafter referred to as modified RIGBY et al.
Modified RIGBY et al. do not teach an agglomeration device that comprises a passage having an inlet, an outlet, and a flow-restricting device located within the passage.   
OSWALD teaches a filtration system in which a centrifugal pump is connected with a rotatable ball valve in series.  The rotatable ball valve is taught in Fig 2 and lines 102-121 of page 1 of OSWALD to comprise a main line (a passage having an inlet and outlet) with the rotatable ball valve (flow restricting device and a valve having an internal bore and a rotatable ball valve) that may be used to block the line.
It would be well within one of ordinary skill in the art to add the main line with the rotatable ball valve that is taught in OSWALD to after the centrifugal pump that Modified RIGBY et al. teach.  The main line being construed as the agglomeration device.  
.
Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. 
It is noted that while the claims have been amended, the agglomerating device has been stated to be separation chamber …  or a passage.. binder emulsion.  The passage has been amended to comprise a flow restricting device between an inlet and an outlet of a passage.  
For the claims that have been amended to require that the agglomerating device is a passage…  binder emulsion, OSWALD (GB 002168907) has been added to teach a passage having an inlet, an outlet, and a flow restricting device that is located within the passage.  
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771   


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771